DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following Office Action is in response to Applicant's Amendment/Remarks filed on 05/12/2022.
Claims 16-33 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

EAMINER’S NOTE: The examiner respectfully suggest Applicant(s) to amend the independent claim(s), e.g., claim 16, and dependent claims, to resolve the objections and overcome the rejection(s) under  35 U.S.C. 112, for clarification of issues, as indicated in current office action. 
The Examiner also invites Applicant(s)’ representative(s) to contact the Examiner to work together on an Examiner’s amendment that can define the claims over the prior art and place the application in suitable condition for allowance. 

Claim Objections
Claims 18, 19, 24, 25, 30, and 31 are objected to because of the following informalities: 
Claim 18, in line 3, insert -- the -- before  the term “same,” in one instance.  Appropriate correction is required.
Claim 19, in line 8, delete “searching” and  insert -- the search -- after   the term “performing,” in one instance.  Appropriate correction is required.
Claims 24 and 30 contain similar issues as claim 18; Claims 35 and 31 contain similar issues as claim 19. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16- 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 now recites “wherein the registration status indicates an operator of the second SIM card, whether the second SIM card is installed on the terminal device, and a network standard used by the second SIM card, and wherein the first SIM card and the second SIM card enable the terminal device to work in dual SIM dual standby single pass mode;” the meaning of which is unclear because it is not clear whether the registration status indicates to “an operator” (e.g., a person OR a wireless network (carrier)?) that “whether the second SIM card is installed on the terminal device”; and that “the registration status” indicates and “a network standard used by the second SIM card,” also with the indicating an “operator of the second SIM card.” As best understood by the Examiner, the terminal device is “obtaining” a registration status of a second card installed on the terminal device, and obtaining information of type of  wireless network standard used by the second SIM (or perhaps , the network on which the second SIM card camps or registers).
Further, Claim 16 now recites “… by performing  a search using a downlink radio frequency resource in background,” the meaning of which is not clear because it is not understood what “by performing a search” … “in background” means.  In “background” of what? 
Claims 17- 21 depend either directly or indirectly upon independent claim 16; therefore, they are also rejected at least for the same reasons discussed above and/or by virtue of their dependency.
Claims 22- 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected for similar reasons as discussed above with respect to claim 16.
Claims 23- 27 depend either directly or indirectly upon independent claim 22; therefore, they are also rejected at least for the same reasons discussed above and/or by virtue of their dependency.
Claims 28- 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected for similar reasons as discussed above with respect to claim 16.
Claims 29- 33 depend either directly or indirectly upon independent claim 28; therefore, they are also rejected at least for the same reasons discussed above and/or by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art HE (WO 2017101383) in view of Cho et al (9450630).
Regarding claim 16, HE discloses a method for switching between different generations of mobile networks, the method comprising:
detecting, by a terminal device, that a first subscriber identification module (SIM) card of the terminal device switches from a newer generation mobile network (e.g., a network: Figure 1, shows Step 103: “determines whether the first SIM card falls back from the corresponding first network to the second network corresponding to the first SIM card.” Using the broadest reasonable interpretation, from the corresponding first network can be interpreted as the from an older generation mobile network) to an older generation mobile network  (e.g., another network: Step 103: “to the second network corresponding to the first SIM card, ...” The second network can be interpreted as the newer generation mobile network);
obtaining, by the terminal device a registration status of a second SIM card (In figure 1, at Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information. In this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information of the first network corresponding to the second SIM card), wherein the registration status indicates an operator (e.g., a wireless carrier or network) whether  the second SIM card is installed on the terminal device, and a In this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information (e.g., wireless carrier)  of the first network corresponding to the second SIM card: thus, the “searching for the frequency band information of the first network corresponding to the second SIM card” may be interpreted as registration status comprises an indication of a wireless carrier of the second SIM card).
identifying, by the terminal device, and based on the registration status, a target mobile network (In Figure 1, steps 102 and 103, state that “as the first SIM card and the second SIM card belong to different operators, when the network of the first SIM card falls back, and the network provided by the operator corresponding to the second SIM card may be in a stable state, the first network (e.g., target mobile network) corresponding to the second SIM card is searched to obtain the frequency band information of the first network corresponding to the second SIM card. Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information.”) by performing a search using a downlink radio frequency resource in background (In Figure 1, steps 102 and 103, state that “as the first SIM card and the second SIM card belong to different operators, when the network of the first SIM card falls back, and the network provided by the operator corresponding to the second SIM card may be in a stable state, the first network (e.g., target mobile network) corresponding to the second SIM card is searched to obtain the frequency band information of the first network corresponding to the second SIM card. Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information.” Note that given the broadest reasonable interpretation “a search using a downlink radio frequency resource in background” may be interpreted as ‘search obtaining frequency band information of first network corresponding to second SIM card’)  
and registering (that is, switching to first (or second) network), by the terminal device the first SIM card with the target mobile network (Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information).
In first embodiment, HE does not expressly disclose wherein the first SIM card and the second SIM card enable the terminal device to work in dual SIM dual standby single pass mode.
In different embodiment, HE discloses, in Figure 1, at step 103 states “determining whether the first SIM card falls back from the corresponding first network to the second network corresponding to the first SIM card, and the network is back in the first SIM card, and the second SIM card is searched for. The frequency band information of the first network, the second SIM card is switched from the corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information, wherein the first SIM card and the second SIM card The network used by the SIM card belongs to different operators. Further, the first network is a high-standard 4G/5G network, and the second network is a low-standard 2G/3G network. In this embodiment, after the first SIM card appears backward, the second SIM card is switched from its corresponding low-standard network to its corresponding high-standard network, and the terminal is placed under the high-standard network relatively quickly.  Therefore, given the broadest reasonable interpretation, the first network is a high-standard 4G/5G network, and the second network is a low-standard 2G/3G network. After the first SIM card appears backward, the second SIM card is switched from its corresponding low-standard network to its corresponding high-standard network, and the terminal is placed under the high-standard network relatively quickly can be interpreted as ‘enabling the terminal device to work in dual SIM dual standby single pass mode’.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify embodiments of HE wherein first SIM card and the second SIM card enable the terminal device to work in dual SIM dual standby single pass mode for the purpose of  switching a corresponding low-standard network (e.g., 2G or 4G standard) to its corresponding high-standard network (e.g., 5G), and  placing the terminal under the high-standard network reasonably quickly, therefore providing a higher network speed for the user and user’s service improvement.
HE does not expressly disclose indicating whether the second SIM card  is installed on the terminal device.
However, Cho displays information of all SIM slots and determination of N SIM card slots of the M SIM card slots to be displayed  on the display unit of the device (Figures 1, 2, 8A-8B; col. 6, ll. 56-67).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify embodiments of HE with the mechanisms of Cho for displaying N SIM card slots in order for the user to configure set of predetermined rules for each M SIM card slot, for example, the user may alter on or off of a rule to enable or disable the rule for all the SIM card slots via the user interface (Cho, col. 6, ll. 56-67-col. 7, ll. 1-4)
Regarding claim 17, HE discloses the method according to claim 16, wherein a modem that serves the first SIM card is in a data service connectivity mode (Figure 1, “it indicates that the first network corresponding to the first SIM card is relatively stable, and the Internet service can be continued to be provided to the user without performing any network switching operation).
Regarding claim 18, HE discloses the method according to claim 16, wherein the target mobile network is identified as the newer generation mobile network (Figure 1and “Further, the first network is a high-standard network, including a 4G/5G network.” Newer generation network, i.e., “5G”) when the wireless carrier of the second SIM card is same as an wireless carrier of the first SIM card, and the second SIM card uses the newer generation mobile network (Figure 1, The first network and the second network corresponding to the second SIM card are networks provided by the second operator. Further, the first network is a high-standard network, including a 5G network). 
Regarding claim 19, HE discloses the method according to claim 16, wherein the obtaining the target mobile network comprises:
when the wireless carrier of the second SIM card is different from an operator 
and identifying, by the second SIM card of the terminal device, the target mobile network based on a search result obtained by a modem corresponding to the second SIM card (Step 101: “The smart terminal can monitor the first SIM card in real time to determine whether the first SIM card is still in the first network corresponding to the first SIM card. If it is detected that the first SIM card has been dropped from its corresponding first network to its corresponding second network, it indicates that the first network corresponding to the first SIM card is unstable, and the Internet service cannot be continued to be provided to the user.”, wherein the search result is obtained by the modem by performing searching based on a downlink radio frequency resource (Step 102: If the network of the first SIM card falls back, search for the frequency band information of the first network corresponding to the second SIM card).
Regarding claim 20, HE discloses the method according to claim 16, wherein 
step 102: “when the network of the first SIM card falls back, and the network provided by the operator corresponding to the second SIM card may be in a stable state, the smart terminal may The first network corresponding to the second SIM card is searched to obtain the frequency band information of the first network corresponding to the second SIM card. Step 103: “Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information.”);
and determining by the terminal device, and based on the registration status, that the indication indicates the second SIM card is not installed on the terminal device (step 103: in this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information of the first network corresponding to the second SIM card, the smart terminal may send the second SIM card from its corresponding The second network switches to the first network corresponding to the second SIM card. After the second SIM card is switched, the smart terminal is in a high-standard network.), instructing a modem comprised in a baseband processor of the terminal device corresponding to the second SIM card to perform the  search for the target mobile network using the downlink radio frequency resource (Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information); and obtaining, by the terminal device, the target mobile network from the modem (In this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information of the first network corresponding to the second SIM card, the smart terminal may send the second SIM card from its corresponding second network and switches to the first network corresponding to the second SIM card).  
Regarding claim 21, HE discloses the method according to claim 16, wherein the newer generation mobile network comprises one or more of a 4Q a 4.5Q and a 5G mobile network (Figure 1, the first network is a high-standard network, including a 4G/5G network), and the older generation mobile network comprises one or more of a 2G or 3G mobile network (Figure 1, and the second network is a low-standard network, including a 2G/3G network).
Claim 22 contains subject matter similar to claim 16, and thus, is rejected under similar rationale. (He, Abstract, “terminal for network switching”).
Claim 23 contains subject matter similar to claim 17, and thus, is rejected under similar rationale.
Claim 24 contains subject matter similar to claim 18, and thus, is rejected under similar rationale.
Claim 25 contains subject matter similar to claim 19, and thus, is rejected under similar rationale.
Claim 26 contains subject matter similar to claim 20, and thus, is rejected under similar rationale.
Claim 27 contains subject matter similar to claim 21, and thus, is rejected under similar rationale.
 Claim 28 contains subject matter similar to claim 16, and thus, is rejected under similar rationale. (He, Figure 6, and summary, “embodiments of the present application provide a computer readable storage medium having computer executable instructions stored thereon, the computer executable instructions causing a terminal to perform an operation in response to execution”).
Claim 29 contains subject matter similar to claim 17, and thus, is rejected under similar rationale.
Claim 30 contains subject matter similar to claim 18, and thus, is rejected under similar rationale.
Claim 31 contains subject matter similar to claim 19, and thus, is rejected under similar rationale.
Claim 32 contains subject matter similar to claim 20, and thus, is rejected under similar rationale.
Claim 33 contains subject matter similar to claim 21, and thus, is rejected under similar rationale.
Allowable Subject Matter
The Examiner notes that a more favorable outcome may occur if the Applicant were to amend the claims to resolve the objection(s) and overcome the  rejection under 35 U.S.C. 112 as indicated above, and upon working together on a reasonable and acceptable Examiner’s amendment that would help expedite prosecution of the application.
As indicated above, the Examiner invites Applicant(s)’ representative(s) to contact the Examiner to work together on an Examiner’s amendment that can define the claims over the prior art and place the application in suitable condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644